            Case 5:20-cv-06577-JFL Document 43 Filed 09/10/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

VINCO VENTURES, INC, f/k/a EDISON         :
NATION INC, et al.,                       :
                                          :
                  Plaintiffs,             :
                                          :
            v.                            :                 No. 5:20-cv-6577
                                          :
MILAM KNECHT & WARNER, LLP, et al.,       :
                                          :
                  Defendants.             :
__________________________________________

                                           ORDER

       AND NOW, this 10th day of September, 2021, upon consideration of Defendant Tiffany

W. Tai’s Motion to Dismiss, ECF No. 32, Plaintiffs’ response in opposition, ECF No. 35, Tai’s

reply in support, ECF No. 41, and for the reasons set forth in the Court’s Opinion issued this

date, IT IS ORDERED THAT:

       1.      Tai’s Motion to Dismiss, ECF No. 32, is GRANTED.

       2.      The Clerk of Court is directed to TERMINATE Tai, only, as a party to this

               action.




                                                     BY THE COURT:


                                                     /s/ Joseph F. Leeson, Jr._________
                                                     JOSEPH F. LEESON, JR.
                                                     United States District Judge




                                                1
                                             090921
